Citation Nr: 0930688	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as due to 
exposure to ionizing radiation and as due to cold injury.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to ionizing radiation and as 
due to cold injury.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1946 to July 
1947 and March 1948 to March 1950.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas and Jackson, 
Mississippi that denied the benefits sought on appeal.  In an 
October 2005 rating decision, the Waco RO denied the 
Veteran's claim for service connection of bilateral lower 
extremity peripheral neuropathy.  In a July 2008 rating 
decision, the Jackson RO denied the claims for service 
connection of bilateral hearing loss, tinnitus, skin cancer 
and diabetes mellitus.  Jurisdiction over these claims was 
later transferred to the Waco RO.  

Notably, in the July 2008 rating decision the RO apparently 
reopened the claim of entitlement to service connection for 
tinnitus and denied it on a de novo basis.  Nonetheless, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).

In a July 2006 statement, the Veteran appears to have raised 
additional claims for service connection, including claims 
for disabilities of the elbows, a nerve disorder of the right 
arm, a shoulder disability, lesions of the arm, thick and 
discolored toenails, sleep disturbance, varicose veins and 
discoloration of the feet and ankles.  No action appears to 
have taken place on these claims.  However, these matters are 
not before the Board because they have not been prepared for 
appellate review. These claims are hereby REFERRED to the RO 
for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk 
activity during active service.

2.  Bilateral lower extremity peripheral neuropathy was not 
manifested during service, or for many years thereafter, and 
is not shown to be causally or etiologically related to 
service.  

3.  Bilateral hearing loss was not manifested during service, 
or for many years thereafter, and is not shown to be causally 
or etiologically related to service.  

4.  In an unappealed November 2004 rating decision the RO 
last denied the Veteran's claim of service connection for 
tinnitus.  

5.  Evidence received since the November 2004 rating decision 
is new and material for the claim of service connection for 
tinnitus, and raises a reasonable possibility of 
substantiating the claim.

6.  Tinnitus is not shown to be causally or etiologically 
related to service.  

7.  Skin cancer was not manifested during service, or for 
many years thereafter, and is not shown to be causally or 
etiologically related to service.

8.  Diabetes mellitus was not manifested during service, or 
for many years thereafter, and is not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
during active service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2008).

3.  The RO's November 2004 rating decision denying 
entitlement to service connection for tinnitus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has been received since the 
November 2004 rating decision and the claim of entitlement to 
service connection tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

5.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

6.  Skin cancer was not incurred in or aggravated during 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2008).

7.  Diabetes mellitus was not incurred in or aggravated 
during active service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2005, August 2006, September 
2006, and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, in an August 2006 letter, the RO notified the 
Veteran that most of his service treatment records were 
destroyed.  The RO asked the Veteran to execute NA Form 
13055, which he did, to attempt to locate these records from 
sources other than the National Personnel Records Center 
(NPRC).  Efforts to obtain these records from alternative 
sources were unsuccessful.  The Veteran's original separation 
examination report is of record.  VA has fulfilled its duty 
to assist to the extent possible under the circumstances of 
the case.  Nevertheless, the Board is aware of the heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

With respect to the claims for service connection of skin 
cancer and diabetes mellitus, the Board observes that the 
Veteran has not been afforded a VA examination in connection 
with these claims.  However, the VA need not obtain an 
examination because, as discussed below in greater detail, 
there is no competent and probative indication that these 
disorders may be attributable to service.  In connection with 
the ionizing radiation claims, the VA obtained information 
regarding the Veteran's possible exposure from the Defense 
Threat Reduction Agency (DTRA).  See 38 C.F.R. § 3.311(a)(2).  

Lastly, the Board notes that the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Law & Regulations

The Veteran essentially contends that the disorders he is 
seeking to establish as service connected disabilities are 
related to service.  Service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and hearing 
loss, peripheral neuropathy (other organic diseases of the 
nervous system), diabetes mellitus, or malignant tumors 
become manifest to a degree of 10 percent within one year 
from of separation from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 3 8 C.F.R. § 3.385.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans, such as a veteran who was present 
at Hiroshima or Nagasaki during specific periods of time.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, for 
radiation exposed veterans, "radiogenic diseases," 
including skin cancer, may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge was otherwise incurred 
during active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who, while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  "Radiation- 
risk activity" means (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, (C) internment as a prisoner of 
war in Japan during World War II, (D) service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, and (E) service in 
a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  38 C.F.R. § 
3.309(d)(3)(ii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  See 38 C.F.R. § 3.309(d)(3)(vi) (2008).  

Among the radiogenic diseases under § 3.311 is skin cancer.  
38 C.F.R. § 3.311(b) requires evidence that a veteran was 
exposed to ionizing radiation as a result of onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by the United States forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; or 
other activities as claimed.

Factual Background

The Veteran's discharge examination is of record and is dated 
in March 1950.  This examination report showed normal ears 
and drums at discharge.  His hearing at this time was 15/15 
on whispered voice testing.  15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  Besides a history of a 
1948 appendectomy, no other injuries or illnesses were noted 
at this time.  

The Veteran's "PULHES" profile on these occasions was 1/4 
in physical capacity and stamina, upper extremities, lower 
extremities, hearing and ears, eyes and psychiatric 
condition.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).

The Veteran alleges that during his service in Japan he was 
exposed to extremely cold temperatures and ionizing 
radiation.  A review of the Veteran's personnel records shows 
that he was awarded the World War II Victory Medal and the 
Army of Occupation of Japan Medal.  He was in Japan from June 
24, 1946, to June 1, 1947.

A July 1985 private treatment record from R.D.T., M.D. 
documents a complaint of numbness and the feet and legs.  A 
review of systems and this time, revealed sensory pain, 
parasthesias, anastheisas, as well as cramps.  Notably, a 
review of systems revealed no hearing loss or tinnitus.  This 
note documents that the Veteran had been essentially healthy 
most of his life and that he then presented for evaluation of 
approximately one year of mildly progressively decreased 
feeling in the soles of his feet and toes, along with 
nocturnal cramps.  The Veteran then denied any significant 
known toxic exposures, although he did work with several 
agents in his work, including chlorine, hydrazine, multiple 
inorganic-type acids, as well as some types of benzenes on 
occasion.  He denied a family history of any similar illness.  
At this time, mild sensory greater than motor peripheral 
neuropathy of unknown etiology was assessed.  An October 1985 
record notes that laboratory testing in this regard was 
normal.  This, and subsequent records from this doctor, note 
that the motor neuropathy had no known etiology.  

Of record is a June 1987 letter from R.D.T, M.D.  In this 
letter, Dr. T relates that he had treated the Veteran for the 
past three years for a very painful condition from nerve 
damage occurring in the legs and feet.  He noted that the 
cause of this nerve damage had not been found, after repeated 
evaluations.  

Of record are private treatment notes from K.S., M.D.  These 
records document a history of diabetes mellitus, peripheral 
neuropathy, hearing problems and skin cancer.  A February 
1991 note from this provider documents a diagnosis of 
diabetes mellitus, with an onset of three years prior.  A 
March 1997 note documents very mild diabetic neuropathy of 
the feet.  A January 1998 record documents that the skin was 
without malignancy.  A May 1998 note documents multiple 
keratoses of the back, and subsequent notes document multiple 
actinic keratoses as well as basal cell carcinoma of the left 
forearm and right ear.  An April 1999 note revealed decreased 
hearing bilaterally, as well as diabetes mellitus, apparently 
under good control.  An April 2000 note documents out of 
control diabetes and normal hearing.  Subsequent records note 
out of control diabetes mellitus with neuropathy of the feet 
as well as actinic keratoses and basal cell carcinoma.  

A December 2003 VA history and physical documents the 
Veteran's initial presentation at the VA medical center to 
establish treatment.  At this time, the Veteran reported 
multiple medical problems, including diabetes mellitus type 
II since 1987, as well as others.  The Veteran also related 
at this time, that he had service in Japan that he felt 
involved some sort of frostbite injury, which had exacerbated 
his lower extremity symptoms.  A review of systems was 
remarkable primarily for pain of the feet and legs.  

A March 2005 private surgical note documents a diagnosis of 
squamous carcinoma of the nose.  At this time, the squamous 
carcinoma was excised.  

Of record is an undated letter from J.H., D.P.M. received by 
VA in June 2005.  In this letter, he noted that he wrote the 
letter at the request of the Veteran and that the Veteran was 
suffering from bilateral peripheral neuropathy of the lower 
extremities.  Apparently, at this time, the Veteran informed 
this doctor that he had experienced these symptoms "soon 
after being exposed to radiation while serving in the 
military."  He wrote that many studies had shown that 
radiation could cause peripheral neuropathy and nerve damage 
and that it was therefore quite reasonable that the Veteran's 
symptoms were a result of exposure to high levels of 
radiation.  

In regards to Dr. J.H., it is noted that there are numerous 
treatment records from this physician contained in the claims 
file, some of which precede his June 2005 letter and the 
remainder of which follow.  It is notable in this regard that 
these records contain consistent diagnoses of diabetes 
mellitus with neurological manifestations, type II or 
unspecified type.  

In a letter from the Veteran received by VA in July 2006, the 
Veteran offered a history of his claimed disorders.  He 
related having been exposed to noise from cannons and small 
arms without the use of hearing protection as well as having 
ringing in his ears on occasion when he detonated unexploded 
shells on the firing range.  He related that he was stationed 
in Japan and that he went through Nagasaki by train on 
several occasions.  He noted that following one such trip he 
became very ill with stomach cramps, chest pains and 
vomiting.  He described that the area through which he 
traveled was a pile of rubble.  He further related having 
been exposed to extreme cold with little protection from the 
elements and that his feet "would be so numb that [he] could 
not feel them."  He related that following his discharge 
that from 1955 to 1975 he often had blisters surface on the 
bottoms of his feet.  He stated that the first symptoms of 
discomfort in his feet and legs started in the mid-1950s and 
had gotten steadily worse.  In other statements of record, 
the Veteran reiterates this history.  

In this statement, he noted that at some time since returning 
from the Army, he experienced numerous symptoms, some more 
often than others and that the pain had steadily worsened 
over the years.  He related having several lesions and/or 
tumors removed from his face, neck, ears and head.  He 
described tingling, burning, and cramping of the feet and 
legs, as well as shooting pains and cold sensations therein.  
He also reported difficulty in moving his feet and that his 
feet were sensitive to cold.  He related having had bilateral 
tinnitus and hearing loss.  

In an August 2006 statement, the Veteran related that 
research had shown that cancer could be caused by exposure to 
ionizing radiation and that he had had several cancers 
removed from his arms, face, nose, ears and head.  He also 
noted that research also showed that diabetes could be caused 
by exposure to ionizing radiation and that he had no family 
history of diabetes.  He also noted that peripheral 
neuropathy could be caused by exposure to ionizing radiation 
and that he had suffered for several years before getting 
medical attention for this condition.  In this regard, he 
noted that the diagnosis of peripheral neuropathy had been 
made several years before he was diagnosed as having 
diabetes.  He reiterated his contention that he was exposed 
to ionizing radiation. 

The Board notes that the Veteran submitted numerous articles 
in support of his claims.  These articles generally relate 
that peripheral neuropathy could be caused by exposure to 
radiation or cold and that diabetes mellitus could be related 
to exposure to radiation, as the Veteran has alleged during 
his service in Japan.  One article from the web site 
"ePodiatry.com" accessed in July 2006, notes that diabetes 
was, by far, one of the most common causes of peripheral 
neuropathy, but that other less common causes included 
exposure to cold or radiation. 

Of record is an audiologic note from R.D.T., M.D. dated in 
July 2006.  This note documents that the Veteran was then 
presenting as a new patient and that the Veteran desired an 
audiogram to support his appeal of VA's denial for service 
connection of bilateral hearing loss and tinnitus, even 
though he reported noise exposure in the artillery.  
Examination resulted in a diagnosis of bilateral 
sensorineural hearing loss and tinnitus secondary thereto.  
This doctor did not comment on the etiology of these 
diagnoses.  

Of record is a report of neurologic examination from Scott 
and White dated in August 2006.  This document notes that the 
Veteran was referred by a Dr. K.S. to try and establish a 
causal relationship between exposure to nuclear ionizing 
radiation and the development of peripheral neuropathy for 
disability purposes through VA.  This note documents that the 
Veteran provided a history of being in Nagasaki in 1946 and 
that he became acutely ill with severe nausea, vomiting and 
malaise, and that the Veteran recalled developing cutaneous 
blisters on his feet at this time.  The Veteran related that 
beginning in 1955 he recalled the development of painful 
numbness and tingling in the hands and feet bilaterally, 
which had slowly progressed over the past 50 years.  This 
note documents no family history of peripheral neuropathy and 
that the Veteran had no history of alcoholism.  It notes a 
provided history of diagnosis of diabetes in 1990.  It was 
noted that the Veteran pointed out that his symptoms of 
peripheral neuropathy began in 1955, long before he was ever 
diagnosed as having diabetes.  

In terms of etiology, this report documents a study which 
noted that "the peripheral nerves are considered to be 
relatively resistant" and that irradiation and radiation-
induced lesions of the peripheral nerves are, in fact, only 
sporadic events.  Nerve conduction studies resulted in 
findings consistent with sensorimotor polyneuropathy, most 
likely a distal axonopathy in type.  There is no definitive 
statement in this report attributing peripheral neuropathy to 
the Veteran's claimed exposure to ionizing radiation.  

Of record are several audiograms from a private physician, 
Dr. C., received by VA in October 2006.  These audiograms 
contain no discussion of the etiology of the Veteran's 
bilateral hearing loss and tinnitus.  

Also of record are treatment records dated in December 2006 
pertaining to basal cell carcinoma.  These records reflect 
excision of basal cell carcinoma, but do not address the 
etiology thereof.  

An undated protocol examination history for cold injuries is 
of record.  This document reflects that the Veteran reported 
a history of cold injury in Japan.  He described the type of 
cold injury as "other" and as "severe cold" without 
visible signs at the time of exposure.  He related that 
"some time later" that he started having blisters on his 
feet and that he lost feeling in his feet and legs over the 
years.  

In March 2008 the Veteran was provided a VA audiological 
examination.  In opening, the examiner noted that the claims 
file was available for review.  The examiner noted that the 
Veteran passed a whisper test at separation, as well as the 
Veteran's belief that his hearing loss was connected to 
military noise exposure.  The Veteran reported a history of 
military noise exposure from artillery, aircraft, tanks, 
engines and gunfire, all without noise exposure.  He also 
reported frequent severe tinnitus that began during active 
service.  Audiometrics were obtained that meet the standards 
for considering hearing loss to be a disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Moderately severe to 
severe sensorineural hearing loss bilaterally was diagnosed 
and a history of constant tinnitus was noted.  The examiner 
noted that without the record of a hearing test prior to 
service it could not be determined without resorting to 
speculation that hearing loss and tinnitus began during 
service.  The examiner also noted a history of noise exposure 
without the use of hearing protection in civilian life.  

A March 2007 VA ionizing radiation examination report 
documents a complaint of exposure to ionizing radiation in 
Japan in 1946 and 1947 and that the Veteran had multiple skin 
cancers and peripheral neuropathy in the feet.  This report 
notes that the Veteran had several skin cancers, particularly 
three different kinds on the face and arms, with removal 
thereof beginning in 2000.  Also noted was a 20 year history 
of diagnosed diabetes, but that the Veteran noted feet 
numbness in 1955.  Skin cancers, both on the nose, ears and 
arms, a history of diabetes for 20 years and bilateral lower 
leg peripheral neuropathy since at least 1950, were assessed.  

In February 2008 VA received a letter from the DTRA.  This 
letter notes that the Veteran arrived in Japan on June 24, 
1946.  The DTRA noted that morning reports showed that he 
first reported for duty in the vicinity of Jinmachi, Japan, 
some 525 miles from Hiroshima and 700 miles from Nagasaki on 
July 8, 1946.  The DTRA noted that none of the available 
records showed the Veteran's presence with the American 
occupation forces in Hiroshima or Nagasaki during the VA-
defined occupation period for radiation exposure. 

In October 2008 the Veteran was provided an examination of 
the peripheral nerves.  The examiner noted that the pertinent 
records were reviewed as well as the Veteran's claims that 
peripheral neuropathy was attributable to cold exposure and 
exposure to ionizing radiation.  The examiner noted that the 
Veteran had had diabetes mellitus since 1987.  Examination 
resulted in a diagnosis of moderate peripheral neuropathy of 
the lower extremities.  The examiner concluded that 
clinically by EMG/NCV that the Veteran's peripheral 
neuropathy was more likely than not a complication of 
diabetes mellitus.  

Peripheral Neuropathy, Diabetes Mellitus & Skin Cancer

The Veteran's claims for service connection for peripheral 
neuropathy and diabetes mellitus involve the same theories of 
causation, particularly that they resulted from exposure to 
ionizing radiation and/or cold exposure.  The Veteran's claim 
for service connection of skin cancer is based on the theory 
of exposure to ionizing radiation.  As these claims 
essentially involve the same set of facts, the Board will 
address them together. 

First, the Board finds that the Veteran has not participated 
in a radiation-risk activity, such that he would be 
considered a radiation-exposed Veteran under 38 C.F.R. 
§ 3.309(d).  Although the evidence shows that the Veteran 
first arrived in Japan on June 24, 1946, it does not show 
that he served within 10 miles of the city limits of either 
Hiroshima or Nagasaki prior to July 1, 1946.  The DTRA has 
investigated the Veterans' service during the occupation of 
Japan and has noted that when the Veteran first reported for 
duty on July 8, 1946, he was about 525 miles from Hiroshima 
and 700 miles from Nagasaki.  Accordingly, the Board does not 
find that he participated in any of the radiation-risk 
activities listed in 38 C.F.R. § 3.309(d)(3)(ii).  His 
contentions regarding traveling through Nagasaki subsequent 
to this date, likewise, do not qualify as a radiation-risk 
activity.  Thus, he is not considered a radiation-exposed 
Veteran under 38 C.F.R. § 3.309 (d).  Moreover, these are not 
radiogenic diseases subject to presumptive service 
connection.  See 38 C.F.R. § 3.309(d)(2)(i).  Accordingly, 
the presumptive provisions are inapplicable.

The Veteran's claimed skin cancer is radiogenic disease as 
listed under 38 C.F.R. § 3.311 and he has submitted some 
competent evidence showing that peripheral neuropathy and 
diabetes mellitus may be radiogenic diseases.  As the 
Veteran's military records establish his absence from a site 
at which exposure to radiation is claimed to have occurred, 
the Veteran's presence at this site will not be conceded.  As 
he is not a radiation-exposed Veteran, there is no need to 
obtain a dose estimate.  See 38 C.F.R. § 3.311(a)(2).  
Additionally, as there is no competent indication that the 
Veteran was actually exposed to ionizing radiation, referral 
to the Undersecretary for Benefits is not warranted.  See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998) (stating 
that development under 38 C.F.R. § 3.311(b)(1) requires a 
preliminary determination that the Veteran was exposed to 
ionizing radiation, and where no such exposure is shown, a 
referral to the Undersecretary for Benefits is not required).  
Accordingly, service connection for peripheral neuropathy, 
diabetes mellitus and skin cancer cannot be established under 
the provisions of 38 C.F.R. § 3.311.  

Similarly, although peripheral neuropathy may be subject to 
presumptive service connection as a chronic disease, the 
evidence does not establish that this disorder first 
manifested to a compensable degree within the first post-
service year, i.e. by approximately March 1951.  By the 
Veteran's own account, he has contended that he first had 
such symptomatology sometime in the 1950s.  However, the July 
1985 treatment note from R.D.T., M.D. notes a complaint of 
such symptomatology beginning a year prior to this date, i.e. 
approximately July 1984.  The Board finds this evidence to be 
far more probative than the Veteran's offered history.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).

The Board has thoroughly reviewed the evidence and there is 
no competent evidence attributing skin cancer to service; 
there is no competent evidence even suggesting any 
relationship between his cancers and service or any event in 
service.  The Veteran's assertions that his skin cancer is 
attributable to in-service radiation exposure are not 
competent medical evidence; these are not assertions within 
the purview of a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  There is no otherwise competent 
evidence attributing skin cancer to service.  Moreover, the 
Board notes that actinic keratosis is a "sharply outlined, 
red or skin-colored, flat or elevated rough or warty growth 
which may give rise to squamous cell carcinoma ... and is 
caused by excessive exposure to the sun."  Douglas v. 
Derwinski, 2 Vet. App. 103, 105 (1992).  Accordingly, the 
claim for service connection of skin cancer must be denied.  

Although some of the evidence submitted has suggested a 
relationship between peripheral neuropathy of the lower 
extremities and the Veteran's claimed radiation and cold 
exposure, the preponderance of the evidence shows that the 
Veterans' peripheral neuropathy is attributable to diabetes 
mellitus.  The Veteran has contended that this relationship 
is false as the development of peripheral neuropathy far 
preceded his diagnosis of diabetes mellitus.  

In this regard, the Board finds that the competent and 
probative medical evidence indicates otherwise.  A June 1987 
letter from Dr. R.D.T. notes an approximate 3 year history of 
nerve damage of the legs and feet.  A private treatment 
record from Dr. K.S. notes an onset of diabetes sometime in 
1988.  Records from Dr. K.S. and Dr. J.H. contain clear 
diagnoses of diabetic peripheral neuropathy.  The Board notes 
that Dr. J.H., in the aforementioned June 2005 letter, sought 
to attribute peripheral neuropathy to the Veteran's claimed 
radiation exposure; however, Dr. J.H.'s records, which 
document diabetic peripheral neuropathy, clearly undermine 
his opinion.  In any case, the Board has the responsibility 
to assess the credibility and weight to be given to the 
competent medical evidence of record.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Likewise, the October 2008 VA examination 
report notes that peripheral neuropathy is more likely than 
not attributable to diabetes mellitus.  The Veteran's 
assertions that his peripheral neuropathy is attributable to 
in-service radiation exposure and cold exposure are not 
competent medical evidence; these are not assertions within 
the purview of a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  This is not a case in which the 
Veteran is claiming frostbite residuals.  In the 
aforementioned protocol examination history for cold injuries 
he denied having frostbite in service; he described only 
severe cold with no signs at the time of exposure.  See Goss 
v. Brown, 9 Vet. App. 109, 113 (1996).  For these reasons, 
the preponderance of the evidence is against the claim on a 
direct basis and it must therefore be denied.  

Lastly, the Board will address diabetes mellitus, which the 
evidence shows was first diagnosed and manifested sometime in 
1988.  On a presumptive basis, this claim must be denied as 
it clearly did not manifest to a compensable degree with in 
the first post-service year; there is no evidence pertaining 
to diabetes within the first post service year.  See 
38 C.F.R. §§ 3.307, 3.309.  The Veteran's assertions that 
diabetes mellitus is due to cold exposure and ionizing 
radiation are not competent medical evidence.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no 
otherwise competent evidence of record suggesting attribution 
of diabetes mellitus to service.  For these reasons, the 
preponderance of the evidence is against the claim and it 
must be denied. 

The Board also notes that the Veteran was not provided VA 
examinations regarding his claims for service connection of 
skin cancer and diabetes mellitus.  However, examinations are 
not required because there is no indication, other than the 
Veteran's assertions, that these conditions are related to 
service.  There is no medical evidence suggesting any 
relationship of these disabilities to service.  38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran submitted numerous articles in support of his 
claims.  The Board notes that, with regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
evidence submitted by the appellant is not accompanied by the 
opinion of any medical expert.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion or suggest that the Veteran's claimed 
disabilities are attributable to service.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the evidence 
which has been submitted by the Veteran is general in nature 
and does not specifically relate to the facts and 
circumstances surrounding the Veteran's particular case.

Bilateral Hearing Loss and Tinnitus

The Veteran's claim for tinnitus was previously considered 
and denied by the RO in a November 2004 rating decision.  The 
Veteran was notified of that decision and of his appellate 
rights, but did not appeal that decision.  That decision is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

At the time of the November 2004 rating decision, which 
denied service connection for tinnitus, the pertinent 
evidence of record consisted of the Veteran's separation 
examination report, VA treatment records dated in December 
2003, a June 1987 private treatment records and statements 
from the Veteran pertaining to other claims.  The RO denied 
the claim for service connection of tinnitus on the grounds 
that the evidence did not show the presence of tinnitus.  

With respect to this claim, new and material evidence has 
been received.  In particular, the Board notes the March 2008 
VA examination report showing a diagnosis of tinnitus, as 
well as the Veteran's reports of constant tinnitus since 
service.  Accordingly, as this evidence relates to previously 
unestablished facts necessary to substantiate the claim, the 
claim is reopened.  To this extent only is the claim allowed.  
The underlying claim for service connection is addressed 
below.   

The Veteran's discharge examination report noted normal 
hearing at discharge.  Likewise, it did not document any 
tinnitus.  The Veteran contends that his hearing loss and 
tinnitus are attributable to in-service noise exposure, the 
occurrence of which the Board does not dispute. 

Initially, the Board notes that service connection for 
bilateral hearing loss cannot be established on a presumptive 
basis.  The earliest clinical evidence pertaining to 
bilateral hearing loss appears well after the first post-
service year, particularly in 1999.  Accordingly, service 
connection for bilateral hearing loss cannot be established 
on a presumptive basis.  

In addition, there is no indication that the Veteran 
manifested bilateral hearing loss in service.  His hearing 
was normal at discharge.  Likewise, no tinnitus was 
documented at separation, although the Veteran has stated 
having had tinnitus in and since service.  With respect to 
hearing loss, although some in-service noise exposure is 
conceded, the Veteran's statements attributing hearing loss 
to service are the only facially positive evidence on this 
matter; however, this is not competent medical evidence as 
these are not assertions within the purview of a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Significantly, the VA examination has not found that 
bilateral hearing loss and tinnitus are at least as likely as 
not attributable to in-service noise exposure.  

The Veteran's statements attributing tinnitus thereto are not 
competent medical evidence.  Id.  The Veteran is, 
nevertheless, competent to relate the presence thereof as 
tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this regard, the Board affords the 
Veteran's reports of tinnitus in and since service lacking in 
credibility.  Particularly compelling in this regard is the 
July 1985 private treatment record from R.D.T., M.D., which 
shows that the Veteran did not complain of tinnitus.  In this 
as in any other case, it remains the duty of the Board as the 
fact finder to determine credibility in any number of other 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  For these reasons the preponderance of the 
evidence is against the claims and they must be denied.


ORDER


Service connection for bilateral lower extremity peripheral 
neuropathy, to include as due to exposure to ionizing 
radiation and as due to cold injury is denied.  

Service connection for bilateral hearing loss is denied. 

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus; to 
this extent only the appeal is granted.

Service connection for tinnitus is denied.

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation is denied.  

Service connection for diabetes mellitus, to include as due 
to exposure to ionizing radiation and as due to cold injury 
is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


